In two proceedings pursuant to Social Services Law § 384-b to terminate parental rights based on permanent neglect, the mother appeals, as limited by her brief, from so much of two orders of disposition of the Family Court, Kings *364County (Pearce, J.), both dated September 29, 1994, as, after fact-finding and dispositional hearings, terminated her parental rights and committed her children to the custody of the petitioner and the Commissioner of Social Services for the purposes of adoption. The appeal brings up for review a fact-finding order of the same court, dated January 27, 1994.
Ordered that the orders of disposition are affirmed insofar as appealed from, without costs or disbursements.
The petitioner, Edwin Gould Services for Children, has met its burden of establishing by clear and convincing evidence that, despite its diligent efforts to encourage and strengthen the parental relationship, the mother had permanently neglected her sons, Stephen Anthony and Marc-Anthony, by failing to plan for their future (see, Matter of Natanya Sharay G., 232 AD2d 487; Matter of Lameek L., 226 AD2d 464; Matter of Sonia H., 177 AD2d 575). The mother’s repeated failure to complete a drug program, obtain counseling, and maintain contact with her children evidenced her failure to plan for their return. Accordingly, the Family Court’s orders finding the children to be permanently neglected and terminating her parental rights were not improper. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.